UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1475


QIU YAN LI; JIN MING CHEN,

                    Petitioners,

             v.

WILLIAM P. BARR, U.S. Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 17, 2020                                  Decided: February 18, 2020


Before WYNN, THACKER, and RICHARDSON, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioners. Joseph H. Hunt, Assistant
Attorney General, Andrew N. O’Malley, Senior Litigation Counsel, Surell Brady, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Qiu Yan Li and her daughter, Jin Ming Chen (collectively “Petitioners”), natives

and citizens of the People’s Republic of China, petition for review of an order of the Board

of Immigration Appeals (Board) denying their motion to reopen.

       On appeal, Petitioners challenge the agency’s refusal to exercise its sua sponte

authority to reopen their proceedings. We generally lack jurisdiction to review how the

agency exercises its sua sponte discretion. See Lawrence v. Lynch, 826 F.3d 198, 206 (4th

Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009). Even assuming we

may review the Board’s exercise of sua sponte discretion when it is based on a faulty legal

premise, see Lawrence, 826 F.3d at 207 n.5, or violates the Board’s “general policy”

restricting its own discretion, see Sang Goo Park v. Attorney Gen., 846 F.3d 645, 652-56

(3d Cir. 2017), Petitioners have failed to establish that either potential exception would

apply here.

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2